DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020 and 09/10/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the asset tracking unit in claim 9.
	The asset tracking unit is defined in the claims by how it is configured to function, without providing any structure. The selection unit of claim 9 is not being interpreted under 112(f) since there fails to be correct antecedent basis for the selection unit, and therefore is being interpreted as the act of selecting.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In Para. [0033] the transportation asset management system, which may include the asset tracking unit, communicates between the different devices using short-range wireless communication, such as Bluetooth. The comparison is described in Para. [0042] that the location data indicates that the vehicle is off course, or if a sensor on board are outside of a predetermined range, such as a temperature above the desired temperature for the goods being shipped. Additionally, Para. [0048] discusses how the asset management system may include the selection unit and asset tracking unit as two separate entities comprising a processor that may include coding of software to carry out the functions.   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the selection unit being configured to automatically select" in Para. 10 of claim 9.  There is insufficient antecedent basis for this limitation in the claim. The previously amended language of processor to selection does not include “unit” and therefore to avoid 112(f) interpretation, all instances are being interpreted as selection. Please correct the claim language. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for selecting a transportation asset, this is done using a transportation asset management system that is capable of:
receiving information about the shipment, including shipment attribute data;
receiving information about the transportation assets, including asset attribute data;
and then the system selects one or more weighting factors, associated with shipment attribute data and asset attribute data, based on the type of goods;
determine an asset rating value;
using the asset rating value to selecting a transportation assets to transport the shipment;
updating the database to assign the selected transportation asset to the shipment; and 
receiving asset tracking information by comparing data received with excepted data and transmitting an alert.
 This method is being used to select a transportation asset for a specific shipment, which is contact between two business entities, the business relations is considered a commercial or legal interaction, which is found in an enumerated grouping of "certain methods of organizing human activity". 
The additional element includes a transportation asset management system, a selection unit, an asset tracking unit, a memory, and a first and second remote client.
This judicial exception is not integrated into a practical application because the additional elements, which all send and receive information through the transportation asset management system, are merely applied to a differently labeled computer element.  The information that is being sent and received is able to teach using the information to make decisions, and using those decisions to assign transportation assets, but those decisions do not change the computer technology itself, since decision making procedures may be performed mentally, but in this instance are performed electronically. Further, making decisions using weighting factors is not a technical solution, because there is no need for technology to perform this decision making procedure, but it is applied to computer elements without more. Therefore, following MPEP 2106.05 (f) the claims fails to integrate the abstract idea into a practical application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims continue to perform all elements on the asset management system, which is not more than steps to use weighting factors and making decisions. The combination of all elements do not provide anything above application on computer elements, and therefore remain an abstract idea. 
Dependent claims 2-4, 6-8, 20 and 21 do not add any additional elements, beyond further details of the decision making process and therefore are rejected under 101 for the same reasoning of the independent claims from which they depend above.
Independent claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The system is being used to select a transportation asset for a specific shipment, which is contact between two business entities, the business relations is considered a commercial or legal interaction, which is found in an enumerated grouping of "certain methods of organizing human activity". The claim(s) recite(s) the same steps as claimed in independent claim 1 and 19, and those elements constitute an abstract idea, without integration into a practical application or significantly more, as described above. Claim 9 does add additional elements of a memory that is capable of storing asset attribute data and a selection and asset tracking unit configured to perform the steps described above. This judicial exception is not integrated into a practical application because the additional elements . The other elements do no change or improve the memory or processor in any technical solution to a problem that is inherently in the memory or processor. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the memory and processor are mere tools to apply the abstract idea.
Dependent claims 10-12, and 14-17 do not add any additional elements, beyond further details of the decision making process and therefore are rejected under 101 for the same reasoning of the independent claims from which they depend above.
The new amendments provided for all independent claims, do not include any additional elements, but merely add more method steps that comprise additional abstract ideas. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0278063 A1 Hersh et al. in view of US 2016/0203440 A1 Burnett.
Regarding claim 1, Hersh discloses a method for selecting a transportation asset for use by a transportation asset management system (Hersh Abstract, assigning shipping assets) that includes a selection unit, an asset tracking unit, a memory, and a first and second remote client (Hersh Fig. 1, the results/shipment database is able to take information from a carrier and shipper to match the two together, GPS coordinates may monitor the assets to send to the carrier and shipper), the method comprising: 
receiving at the selection unit from the first remote client an order for a shipment, the order including shipment attribute data (Hersh Para. [0010] enabling shipment of goods; Para. [0087] the carrier, shipper and new shipment all create a profile, and the new shipment, shown in Fig. 7 as 114, includes information about the goods); 
receiving, at the selection unit from the memory, for each of a plurality of transportation assets, asset attribute data from an asset attribute database stored in the memory (Hersh Para. [0010] carriers participate in the assignment of assets, proximity, region, date constraints; Para. [0087] the carrier, shipper and new shipment all create a profile, and the carrier profile, shown in Fig. 7 as 110, includes information about the carrier, including if there are permanent links between driver and tractor trailer, and this information is used in the asset management database); 
automatically selecting by the selection unit one or more weighting factors stored in the memory, wherein the weighting factors are selected from predetermined weighting factors stored in the memory (Hersh Fig. 1, shipper database, includes DC data, favorite carrier and KPI profile; Para. [0031-0034] the weighting factors may be stored for specific users in the memory and be referred back to; Para. [0087] the asset management receives information from both the carrier and shipper, and uses their preference factors matched with a shipment to Book and match based on all the factors), each of the one or more weighting factors associated with a respective one of the asset attribute data, and each asset attribute data having one or more associated predetermined weighting factors (Hersh Para. [0075] shipper database includes the ability to rank the attributes based on the desired shipper preferences, the carrier is also able to record information in the asset management, and the information are attributes used to determine preference for the shipper and type of shipment); 
determining by the selection unit, for each of the plurality of transportation assets, an asset rating value based on the asset attribute data and the one or more weighting factors (Hersh Para. [0010] the list of sorted based on attributes, including price; Para. [0030-0031] the factors are either entered manually or automatically, and those factors are used to rank and match the top ranked); 
based on the determined asset rating values, automatically selecting by the selection unit one of the plurality of transportation assets for use in transporting the shipment (Hersh Para. [0010] when the carrier and shipper are in agreement over the terms, the transaction is booked; Para. [0082] Step 36, pre-book shipping asset with shipment order, and then  step 38 the automatic match is sent to the carrier and shipper, and when agreed upon, the contract is confirmed), 
automatically selecting one of the plurality of transportation assets includes automatically selecting a trailer or a container for use in transporting the shipment (Hersh Para. [0050] based on the capacity of the cargo load, a specific trailer is selected in order handle the shipment; Para. [0082] Step 36, pre-book shipping asset with shipment order, and then  step 38 the automatic match is sent to the carrier and shipper, and when agreed upon, the contract is confirmed); 
updating by the selection unit a database stored in the memory of the transportation asset management system to assign the selected one of the plurality of transportation assets to the shipment (Hersh Para. [0050-0051] selection of the necessary vehicle, and matching with carrier, transporter; Para. [0031] the process may be manual or automatic; Para. [0082] Step 36, pre-book shipping asset with shipment order, and then  step 38 the automatic match is sent to the carrier and shipper, and when agreed upon, the contract is confirmed; Fig. 7, books, tracks, bills and sends a report to all parties); and 
receiving at the asset tracking unit from the selected one of the plurality of transportation assets, data associated with the selected one of the plurality of transportation assets (Hersh Para. [0080] the carrier and shipment record may include GPS coordinates, and keeps track of each log location, time and date to track the items), 
comparing by the asset tracking unit the received data with expected data determined from the shipment attribute data (Hersh Para. [0080] the carrier and shipment record may include GPS coordinates, and keeps track of each log location, time and date to track the items), 
and transmitting an alert to the second remote client when the received data does not match the expected data (Hersh Para. [0087] the tracking function may send electronic communication between all parties interested in the location of the shipment).
Hersh fails to explicitly disclose weighting factors stored in the memory based on a criteria, wherein the criteria is determined based on at least a type of goods in the shipment.
Burnett is in the field of shipper/carrier optimization (Burnett Abstract, platform to match shipper and carrier) and teaches weighting factors stored in the memory based on a criteria, wherein the criteria is determined based on at least a type of goods in the shipment (Burnett Para. [0006] the information about the shipment may include the load type and insurance requirements, the carrier capabilities are also included so if the type of good requires refrigeration, hazmat, size or weight limitations they are used to determine the optimized match using the interactive platform). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the matching of Hersh with the load type criteria taught by Burnett. The motivation for doing so would be to provide optimized matching, to increase the efficiency and therefore reduce the overhead costs which would reduce the potential income (Burnett Para. [0003] increased costs lead to overhead payments and reduced overall potential income).

Regarding claim 2, modified Hersh discloses the method according to claim 1, wherein: the asset attribute data for each of the plurality of transportation assets includes data associated with at least two attributes of the transportation asset each having a respective weighting factor (Hersh Para. [0031] the shipper may select from a variety of factors, and list in order of importance; Para. [0032] the KPI uses performance, transit time and price as factors; Para. [0074] the carrier database includes contact information, route, availability and pricing; Fig. 1 carrier database); and 
determining the asset rating value based on the asset attribute data comprises weighting each of the at least two attribute by the respective weighting factor for that attribute (Hersh Para. [0089-0090] the asset management takes information from all aspects, uses their weighting factors, and determines the highest, most compatible match, selects, and send out the booking information to begin the shipping process).

Regarding claim 3, modified Hersh discloses the method according to claim 1, wherein the asset attribute data for each of the plurality of transportation assets includes data associated with one or more attributes of the transportation asset (Hersh Fig. 1, carrier database with information input by carrier), the one or more attributes comprising one or more of: a time since the asset was last used; a mileage of the last shipment (Hersh Para. [0058] range of mileage); a number of shipments in a define time period; a total mileage of the asset in a defined time period; a total mileage of the asset; an age of the asset; a time until a next scheduled maintenance; a type of the asset; a make or model of the asset (Hersh Para. [0029] equipment type needed; Para. [0036]); a location of the asset (Hersh Para. [0029] state/region serviced); and a state of the asset.

Regarding claim 4, modified Hersh discloses the method according to claim 2, further comprising, prior to determining the asset rating value, determining the weighting factors (Hersh Para. [0031] the shipper may select from a variety of factors, and list in order of importance; Para. [0074] the carrier database includes contact information, route, availability and pricing).

Regarding claim 6, modified Hersh discloses the method according to claim 1, wherein the shipment attribute data comprises at least one of: the type of goods in the shipment; a customer associated with the shipment (Hersh Para. [0052] shipper may include favorite carriers); a distance of the shipment; a delivery date or time of the shipment; and a destination location of the shipment (Hersh Para. [0027] the DC includes location of goods, final delivery location).

Regarding claim 7, modified Hersh discloses the method according to claim 1, wherein automatically selecting the one of the plurality of transportation assets for use in transporting the shipment comprises selecting the one of the plurality of assets having the highest determined rating value (Hersh Para. [0076] the shipment database inputs the information from the carrier and shipper, and matches based on the factor inputs and matches the carrier and shipper and books the transaction).

Regarding claim 8, modified Hersh discloses the method according to claim 1, further comprising tracking by transportation asset management system the automatically selected transportation asset for ongoing tracking of the shipment (Hersh Para. [0080] the results, which matches shipper and carrier, further includes tracking of the loaded goods in transit, may include GPS).

Regarding claim 9, Hersh discloses a transportation asset management system for selecting a transportation asset (Hersh Abstract, assigning shipping assets), the transportation asset management system comprising: 
a first and second remote client (Hersh Fig. 1, the results/shipment database is able to take information from a carrier and shipper to match the two together, GPS coordinates may monitor the assets to send to the carrier and shipper; a carrier is one client, and the shipper is a second client);
a memory storing asset attribute data for a plurality of transportation assets and a plurality of predetermined weighting factors (Hersh Para. [0023-0024] the computer may contain embedded memory); 
a selection in communication with the memory and the first client (Hersh Para. [0023-0024] the computer communicates with the database, and processes the information) and configured to: 
receive from the remote client an order for a shipment, the order including shipment attribute data (Hersh Para. [0010] enabling shipment of goods; Para. [0087] the carrier, shipper and new shipment all create a profile, and the new shipment, shown in Fig. 7 as 114, includes information about the goods); 
receive from an asset attribute database stored in the memory the asset attribute data for each of the plurality of transportation assets (Hersh Para. [0010] carriers participate in the assignment of assets, proximity, region, date constraints; Para. [0031-0034] the weighting factors may be stored for specific users in the memory and be referred back to; Para. [0087] the carrier, shipper and new shipment all create a profile, and the carrier profile, shown in Fig. 7 as 110, includes information about the carrier, including if there are permanent links between driver and tractor trailer, and this information is used in the asset management database); 
automatically select one or more weighting factors based on the shipment attribute data of the order from the predetermined weighting factors stored in the memory (Hersh Fig. 1, shipper database, includes DC data, favorite carrier and KPI profile; Para. [0031-0034] the weighting factors may be stored for specific users in the memory and be referred back to; Para. [0087] the asset management receives information from both the carrier and shipper, and uses their preference factors matched with a shipment to Book and match based on all the factors), each of the one or more weighting factors associated with a respective one of the asset attribute data, and each asset attribute data having one or more associated predetermined weighting factors (Hersh Para. [0075] shipper database includes the ability to rank the attributes based on the desired shipper preferences, the carrier is also able to record information in the asset management, and the information are attributes used to determine preference for the shipper and type of shipment); 
determine, for each of the plurality of transportation assets, an asset rating value based on the asset attribute data and the one or more weighting factors (Hersh Para. [0010] the list of sorted based on attributes, including price; Para. [0030-0031] the factors are either entered manually or automatically, and those factors are used to rank and match the top ranked); 
based on the determined asset rating values, automatically select one of the plurality of transportation assets for use in transporting the shipment (Hersh Para. [0010] when the carrier and shipper are in agreement over the terms, the transaction is booked; Para. [0082] Step 36, pre-book shipping asset with shipment order, and then  step 38 the automatic match is sent to the carrier and shipper, and when agreed upon, the contract is confirmed); and 
update a database stored in the memory of the transportation asset management system to assign the selected one of the plurality of transportation assets to the shipment (Hersh Para. [0050] based on the capacity of the cargo load, a specific trailer is selected in order handle the shipment; Para. [0082] Step 36, pre-book shipping asset with shipment order, and then  step 38 the automatic match is sent to the carrier and shipper, and when agreed upon, the contract is confirmed); 
wherein the selection unit being configured to automatically select one of the plurality of transportation assets includes the selection unit being configured to automatically select a trailer or a container for use in transporting the shipment (Hersh Para. [0050-0051] selection of the necessary vehicle, and matching with carrier, transporter; Para. [0031] the process may be manual or automatic; Para. [0082] Step 36, pre-book shipping asset with shipment order, and then  step 38 the automatic match is sent to the carrier and shipper, and when agreed upon, the contract is confirmed; Fig. 7, books, tracks, bills and sends a report to all parties); and 
an asset tracking unit in communication with the memory and a second remote client (Hersh Fig. 1, the results/shipment database is able to take information from a carrier and shipper to match the two together, GPS coordinates may monitor the assets to send to the carrier and shipper), and configured to: 
receive from the selected one of the plurality of transportation assets, data associated with the selected one of the plurality of transportation assets (Hersh Para. [0080] the carrier and shipment record may include GPS coordinates, and keeps track of each log location, time and date to track the items); compare the received data with expected data determined from the shipment attribute data (Hersh Para. [0080] the carrier and shipment record may include GPS coordinates, and keeps track of each log location, time and date to track the items); 
and transmit an alert to the second remote client when the received data does not match the expected data (Hersh Para. [0087] the tracking function may send electronic communication between all parties interested in the location of the shipment).
Hersh fails to explicitly disclose predetermined weighting factors stored in the memory based on a criteria, wherein the criteria is determined based on at least a type of goods in the shipment.
Burnett teaches predetermined weighting factors stored in the memory based on a criteria, wherein the criteria is determined based on at least a type of goods in the shipment (Burnett Para. [0006] the information about the shipment may include the load type and insurance requirements, the carrier capabilities are also included so if the type of good requires refrigeration, hazmat, size or weight limitations they are used to determine the optimized match using the interactive platform). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the matching of Hersh with the load type criteria taught by Burnett. The motivation for doing so would be to provide optimized matching, to increase the efficiency and therefore reduce the overhead costs which would reduce the potential income (Burnett Para. [0003] increased costs lead to overhead payments and reduced overall potential income).

Regarding claim 10, modified Hersh discloses the system according to claim 9, wherein: the asset attribute data stored in the memory for each of the plurality of transportation assets includes data associated with at least two attributes of the transportation asset each attribute having a respective weighting factor (Hersh Para. [0031] the shipper may select from a variety of factors, and list in order of importance; Para. [0032] the KPI uses performance, transit time and price as factors; Para. [0074] the carrier database includes contact information, route, availability and pricing; Fig. 1 carrier database); and 
the processor being configured to determine the asset rating value based on the asset attribute data comprises the processor being configured to weigh each of the at least two attribute by the respective weighting factor for the attribute (Hersh Para. [0089-0090] the asset management takes information from all aspects, uses their weighting factors, and determines the highest, most compatible match, selects, and send out the booking information to begin the shipping process).

Regarding claim 11, modified Hersh discloses the system according to claim 9, wherein the asset attribute data stored in the memory for each of the plurality of transportation assets includes data associated with one or more attributes of the transportation asset (Hersh Fig. 1, carrier database with information input by carrier), the one or more attributes comprising one or more of: a time since the asset was last used; a mileage of the last shipment (Hersh Para. [0058] range of mileage); a number of shipments in a define time period; a total mileage of the asset in a defined time period; a total mileage of the asset; an age of the asset; a time until a next scheduled maintenance; a type of the asset; a make or model of the asset (Hersh Para. [0029] equipment type needed; Para. [0036]); a location of the asset (Hersh Para. [0029] state/region serviced); and a state of the asset.

Regarding claim 12, modified Hersh discloses the system according to claim 10, wherein the processor is further configured to, prior to determining the asset rating value, determine the weighting factors (Hersh Para. [0031] the shipper may select from a variety of factors, and list in order of importance; Para. [0074] the carrier database includes contact information, route, availability and pricing).

Regarding claim 14, modified Hersh discloses the system according to claim 9, wherein the shipment attribute data comprises at least one of: the type of goods in the shipment; a customer associated with the shipment (Hersh Para. [0052] shipper may include favorite carriers); a distance of the shipment; a delivery date or time of the shipment; an origin location of the shipment; and a destination location of the shipment (Hersh Para. [0027] the DC includes location of goods, final delivery location).

Regarding claim 15, modified Hersh discloses the system according to claim 9, wherein the processor being configured to automatically select the one of the plurality of transportation assets for use in transporting the shipment comprises the processor being configured to select the one of the plurality of assets having the highest determined rating value (Hersh Para. [0076] the shipment database inputs the information from the carrier and shipper, and matches based on the factor inputs and matches the carrier and shipper and books the transaction).

Regarding claim 16, modified Hersh discloses the system according to claim 9, wherein the processor is further configured track the automatically selected transportation asset for ongoing tracking of the shipment (Hersh Para. [0080] the results, which matches shipper and carrier, further includes tracking of the loaded goods in transit, may include GPS).

Regarding claim 17, modified Hersh discloses the system according to claim 9, wherein database is included in the memory of the transportation asset management system (Hersh Para. [0023-0024] the computer may contain embedded memory; Fig. 1, the database found on a computer).

Regarding claim 19, Hersch teaches a method for selecting a transportation asset for use by a transportation asset management system that includes a selection unit, an asset tracking unit, a memory and a first and a second remote client (Hersh Abstract, assigning shipping assets), the method comprising: 
receiving at the selection unit from the first remote client an order for a shipment, the order including shipment attribute data (Hersh Para. [0010] enabling shipment of goods; Para. [0087] the carrier, shipper and new shipment all create a profile, and the new shipment, shown in Fig. 7 as 114, includes information about the goods); 
receiving at the selection unit, for each of a plurality of transportation assets, asset attribute data from an asset attribute database stored in the memory (Hersh Para. [0010] carriers participate in the assignment of assets, proximity, region, date constraints; Para. [0087] the carrier, shipper and new shipment all create a profile, and the carrier profile, shown in Fig. 7 as 110, includes information about the carrier, including if there are permanent links between driver and tractor trailer, and this information is used in the asset management database); 
automatically selecting by the selection unit one or more weighting factors, wherein the weighting factors are selected from predetermined weighting factors stored in the memory , each of the one or more weighting factors associated with a respective one of the asset attribute data, and each asset attribute data having one or more associated predetermined weighting factors (Hersh Para. [0075] shipper database includes the ability to rank the attributes based on the desired shipper preferences, the carrier is also able to record information in the asset management, and the information are attributes used to determine preference for the shipper and type of shipment); 
determining by the selection unit, for each of the plurality of transportation assets, an asset rating value based on the asset attribute data and the one or more weighting factors (Hersh Para. [0010] the list of sorted based on attributes, including price; Para. [0030-0031] the factors are either entered manually or automatically, and those factors are used to rank and match the top ranked; Para. [0074] the carrier database includes contact information, route, availability and pricing; Fig. 1 carrier database); 
based on the determined asset rating values, automatically selecting by the selection unit one or more of the plurality of transportation assets as recommended assets (Hersh Para. [0010] when the carrier and shipper are in agreement over the terms, the transaction is booked; Para. [0082] Step 36, pre-book shipping asset with shipment order, and then  step 38 the automatic match is sent to the carrier and shipper, and when agreed upon, the contract is confirmed); 
receiving at the selection unit from the first remote client a selection of one of the plurality of assets for use in transporting the shipment (Hersh Para. [0050] based on the capacity of the cargo load, a specific trailer is selected in order handle the shipment; Para. [0082] Step 36, pre-book shipping asset with shipment order, and then  step 38 the automatic match is sent to the carrier and shipper, and when agreed upon, the contract is confirmed; Para. [0080] the results, which matches shipper and carrier, further includes tracking of the loaded goods in transit, may include GPS); 
updating by the selection unit a database stored in the memory of the transportation asset management system to assign the selected one of the plurality of transportation assets to the shipment (Hersh Para. [0050-0051] selection of the necessary vehicle, and matching with carrier, transporter; Para. [0031] the process may be manual or automatic; Para. [0082] Step 36, pre-book shipping asset with shipment order, and then  step 38 the automatic match is sent to the carrier and shipper, and when agreed upon, the contract is confirmed; Fig. 7, books, tracks, bills and sends a report to all parties); and receiving at the asset tracking unit from the selected one of the plurality of transportation assets, data associated with the selected one of the plurality of transportation assets (Hersh Para. [0080] the carrier and shipment record may include GPS coordinates, and keeps track of each log location, time and date to track the items), comparing by the asset tracking unit the received data with expected data determined from the shipment attribute data (Hersh Para. [0080] the carrier and shipment record may include GPS coordinates, and keeps track of each log location, time and date to track the items), and transmitting an alert to the second remote client when the received data does not match the expected data (Hersh Para. [0087] the tracking function may send electronic communication between all parties interested in the location of the shipment).
Hersh fails to explicitly disclose predetermined weighting factors stored in the memory based on a criteria, wherein the criteria is determined based on at least a type of goods in the shipment; in response to determining by the selection unit that the selected one of the plurality of assets is not included in the recommended assets, transmitting to the first remote client prompting at the first remote client for a reason for selecting the selected one of the plurality of assets; receiving at the selection unit from the first remote client a response to the prompt setting out the reason; based on the response, revising by the selection unit at least one of the one or more predetermined weighting factors utilized to determine the asset rating values, or the asset attribute data. 
Burnett teaches predetermined weighting factors stored in the memory based on a criteria, wherein the criteria is determined based on at least a type of goods in the shipment (Burnett Para. [0006] the information about the shipment may include the load type and insurance requirements, the carrier capabilities are also included so if the type of good requires refrigeration, hazmat, size or weight limitations they are used to determine the optimized match using the interactive platform); in response to determining by the selection unit that the selected one of the plurality of assets is not included in the recommended assets, transmitting to the first remote client prompting at the first remote client for a reason for selecting the selected one of the plurality of assets (Burnett Para. [0029] all of the information may be presented to the carrier, and with that information, the carrier may choose to decline because their desired package is not an option); receiving at the selection unit from the first remote client a response to the prompt setting out the reason (Burnett Para. [0035] the suggestion may be declined, and then the search may be tailored differently, and other options may be presented) based on the response, revising by the selection unit at least one of the one or more predetermined weighting factors utilized to determine the asset rating values, or the asset attribute data (Burnett Para. [0035] the suggestion may be declined, and then the search may be tailored differently, and other options may be presented). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Hersh with the selection, response and criteria for optimization based on the response of Burnett. The motivation for doing so would be to optimize the cost of shipping, which is done by reducing time to find a carrier, and reduce overhead payments to third parties, while also giving the shipper complete control over their desired carrier, while also providing feedback to the system with a reason for their deviation (Burnett Para. [0003]).

Regarding claim 20, modified Hersh teaches the method according to claim 19, wherein: the asset attribute data for each of the plurality of transportation assets includes data associated with at least two attributes of the transportation asset each having a respective weighting factor (Hersh Para. [0031] the shipper may select from a variety of factors, and list in order of importance; Para. [0032] the KPI uses performance, transit time and price as factors; Para. [0074] the carrier database includes contact information, route, availability and pricing; Fig. 1 carrier database); and determining the asset rating value based on the asset attribute data comprises weighting each attribute by the respective weighting factor for that attribute (Hersh Para. [0089-0090] the asset management takes information from all aspects, uses their weighting factors, and determines the highest, most compatible match, selects, and send out the booking information to begin the shipping process). 

Regarding claim 21, modified Hersh teaches the method according to claim 19. Hersh fails to explicitly disclose wherein prompting for a reason comprises providing at the remote client a predefined list of reasons, and receiving a response comprises receiving from the remote client a selection of one of the reasons in the predefined list of reasons. 
Burnett teaches wherein prompting for a reason comprises providing at the remote client a predefined list of reasons, and receiving a response comprises receiving from the remote client a selection of one of the reasons in the predefined list of reasons (Burnett Para. [0029] decline of suggested list, reason code is and explanation for decline; the reason may be selected from a drop down menu). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Hersh with the reason response of Burnett. The motivation for doing so would be to optimize the cost of shipping, which is done by reducing time to find a carrier, and reduce overhead payments to third parties, while also giving the shipper complete control over their desired carrier, while also providing feedback to the system with a reason for their deviation, which may be analyzed and used to make the optimization better for the next use (Burnett Para. [0003]).

Response to Arguments
Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive.
Regarding 101, Applicant specifically regards the steps recited in the claim and that this method integrates the ideas into a practical application that receives information about the shipment and asset, determining a rating value, automatically selecting an asset based on the rating, and updating a database. 
Examiner would note that the elements discusses, of automatically selecting a transportation asset and assigning a particular shipment are all elements that are routinely used on business practices. Often ways of deciding matches for carriers and shipments are done using particular parameters as set forth by the shipper and carrier, and when those parameters are met, the highest match is ultimately chosen to complete the task. The fact that a transportation asset management system is used to make those decision is not an improvement to the system by technical means, or improve the practicality since those steps are merely applied to a computer elements and do not provide significantly more as told in MPEP 2105.05(f). 
Applicant points to claim 3 of Example 46 in the PEG to the independent claim 1 of the instant invention. 
Claim 3 of Example 46 was specifically found to be eligible, because the mental process of making a decision is being applied to the automatic operation of a sorting gate to route animals, and that it is not merely a link to a technical field, and adds a meaningful limitation that employs the information provided by the judicial exception to operate the gate control mechanism. 
Applicant equates the automation of a physical gate to herd livestock based on a decision made on a processor, to the claimed invention of updated a database and assigning a transportation asset to a particular shipment. 
Examiner disagrees with Applicants assessment that the art is analogous. The act of updating a database and making a selection are not shown to be a meaningful limitation to employ the information to operate anything physical, but rather, continues to add steps to perform the abstract idea of receiving, analyzing, and making decision on a computer element. The selection of a transportation vehicle does not initiate anything in the transport vehicle to move and or alter its path in anyway, but merely makes an assignment. 
Next, Applicant asserts claim 1 and 2 of Example 42, which relates to the transmitting of alerts, is used to justify integration into a practical application, which is being remarked as being analogous to claim 1 and 19. 
Examiner notes the reasoning presented in Example 42 are the combination of elements, which includes a real-time alert, as the reasoning for integration into practical application. The combination includes the act of converting updated information that was input by a user in a non-standard format to a standardized format, which allows for the real time alert being sent, which is s cited specific improvement over prior art systems. Therefore, the instant invention must be analyzed as a whole. The information is being received and compared, and there is not transformation of information that is required over previous art to improve upon the system. Tracking of asset location and transmitting an alert does not indicate any transformation of information required to send an alert, but rather just sends an alert of the information obtained, and therefore does not show an improvement to how alerts are being sent, and does not provide practical application.
Lastly, Applicant discusses the specific steps to achieve the outcome of selecting a transportation asset, and that this indicates a particular wat to achieve a desired outcome. Examiner notes that the steps described in the independent claims are the abstract idea, and that under MPEP 2106.05(f) when the discussion of Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), that the claims remain ineligible because there was a lack of detail about how the computer performed underlying XML modifications. In the instant claims, the claims simply send, receive, determine , select and update, and the selection is performed using weighting factors, which is not a modification to a computer, or how a computer is processed, but is a tool to make an analysis that may be performed electronically or mentally, and therefore, the abstract idea is shown to be simply applied to computer elements, without details to how a problem is overcome from previous electronic usage. 
Therefore, all claims remain rejected under 35 USC 101.

Applicant’s arguments, see Pgs. 17-19, filed 03/25/2022, with respect to the rejection(s) of claim(s) 1-4, 6-12, and 14-17 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The amended claim language specifically states that the weighting factors are based on a criteria, and that criteria is determined based on at least a type of goods in the shipment. Hersh fails to disclose that a criteria of a factor is the type of good being shipped. However, upon further consideration, a new ground(s) of rejection is made in view of US 2016/0203440 A1 Burnett. Specifically, Para. [0006] of Burnett takes information from the shipment, which includes the load type and any specific requirements, such as hazardous material and temperature control, as well as weight and size limitations. The prior art uses those details of the type of cargo to optimally match the cargo with a transportation vehicle that is capable of handling said cargo. Therefore, the specifics of using the type of load information provided by a shipper, is used to optimally make a decision on the transportation vehicle, which is the amended claim language. Thus, the combination of Hersh and Burnett is able to teach all of the elements of the amended independent claims under 103 obviousness. 

Regarding 103, of claims 19-21, Applicant points to the newly amended claim language presented above as being reasons for allowance. The amendment is found within Burnett, in Para. [0006], and therefore, the 35 USC 103 rejection is maintained. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0051941 A1 Bell teaches managing products, shipment and matching the two; US 2018/0081374 A1 Nimchuk teaches a transportation management system (Abstract) and US 2018/0165642 A1 Krieg et al. teaches dynamically selecting carriers within a shipping management system (Abstract).







Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                      

/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687